Citation Nr: 1130421	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  04-00 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for hypersensitivity of the bilateral soles of the feet with calluses associated with sarcoidosis with bilateral hilar adenopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to September 1992, and from August 1995 to December 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in May 2010, when the issue remaining on appeal was remanded for additional development.

The Board finds that there has been substantial compliance with the directives of the May 2010 Board remand.  In this regard, the Board notes that new VCAA notice was provided to the Veteran in May 2010, and an appropriate VA examination was conducted in July 2010 with a corresponding report addressing the questions presented in the May 2010 Board remand.


FINDINGS OF FACT

1.  The Veteran's hypersensitivity of the sole of the left foot is manifested by moderately severe foot injury, but not severe foot injury or loss of use of the foot.

2.  The Veteran's hypersensitivity of the sole of the right foot is manifested by moderately severe foot injury, but not severe foot injury or loss of use of the foot.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent (but no higher) have been met for hypersensitivity of the sole of the left foot throughout the period on appeal (not disturbing the previously assigned temporary 100 percent ratings for portions of the period on appeal).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.301, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2010).

2.  The criteria for a rating of 20 percent (but no higher) have been met for hypersensitivity of the sole of the right foot throughout the period on appeal (not disturbing the previously assigned temporary 100 percent ratings for portions of the period on appeal).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.301, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in letters including most recently one dated in May 2010.  Moreover, in these letters, the appellant was advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that these letters were sent to the appellant prior to the most recent RO-level readjudication of the issues on appeal, as evidenced by the April 2011 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely letter sent in May 2010 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA reports, have been obtained.  The Veteran has been afforded multiple VA examinations to evaluate her disabilities in this appeal.  All pertinent VA examination reports are of record, including those dated in August 2001, November 2003, April 2006, March 2008, and July 2010.  The Board notes that the VA examination reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disabilities on appeal, as appropriate, to provide probative medical evidence adequately addressing the issues decided below.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

The Veteran seeks assignment of increased disability ratings for her service-connected disabilities of the feet.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The assignment of a particular Diagnostic Code is 'completely dependent on the facts of a particular case.'  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is 'more appropriate' than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Rating Criteria - Feet

The RO has rated the Veteran's service-connected foot disabilities with a single 10 percent disability rating under Diagnostic Code 5299-5279, as analogous to metatarsalgia . Disabilities of the foot are rated under Diagnostic Codes 5276 to 5284.  38 C.F.R. § 4.71a.

Diagnostic Code 5279 for metatarsalgia, anterior (Morton's Disease), provides for a maximum evaluation of 10 percent, whether the disability is unilateral or bilateral. 38 C.F.R. § 4.71a, Diagnostic Code 5279.

In this case, the Board also considers all other Diagnostic Codes which may be applicable to the Veteran's particular foot disabilities.  Disabilities of the feet are evaluated under multiple Diagnostic Codes from 5276 to 5284.  With consideration of the facts in this case, the Board finds that the following Diagnostic Codes are for particular consideration in this case:

Diagnostic Code 5280 provides for a 10 percent disability rating for unilateral hallux valgus with resection of the metatarsal head, or severe enough to be equivalent of amputation of the great toe. 38 C.F.R. § 4.71a, Diagnostic Code 5280.

Diagnostic Code 5284 provides criteria for rating other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation. A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board finds that the other Diagnostic Codes pertaining to the feet are not for application in this case.

Diagnostic Code 5276 provides ratings on the basis of flatfoot.  However, the evidence discussed below specifically shows that the Veteran does not have flatfoot; the Veteran does not contend otherwise.  Therefore, Diagnostic Code 5276 is not applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Diagnostic Code 5277 provides ratings on the basis of weak foot.  However, the evidence discussed below specifically shows that the Veteran does not have any muscular atrophy, circulatory disturbance, or weakness characteristic of weakfoot (as described in the rating criteria); the Veteran does not contend otherwise.  Therefore, Diagnostic Code 5277 is not applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5277.

Diagnostic Code 5278 for claw foot (pes cavus) is not for application in this case as, even considering the various diagnoses for the Veteran's foot disabilities suggested in the record, there is no indication of any diagnosis of pes cavus and clinical findings show no pes cavus.  The Veteran does not contend otherwise.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

Diagnostic Code 5281 for hallux rigidus is not for application in this case as, even considering the various diagnoses for the Veteran's foot disabilities suggested in the record, there is no indication of any diagnosis of hallux rigidus and clinical findings show no hallux rigidus.  The Veteran does not contend otherwise.  38 C.F.R. § 4.71a, Diagnostic Code 5281.

Diagnostic Code 5282 provides ratings on the basis of 'hammer toe' deformity.  However, the evidence discussed below specifically shows that the Veteran does not have any hammer toe deformity; the Veteran does not contend otherwise.  Therefore, Diagnostic Code 5282 is not applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

Diagnostic Code 5283 for malunion or nonunion of tarsal or metatarsal bones is not for application in this case as, even considering the various diagnoses for the Veteran's foot disabilities suggested in the record, there is no indication of any malunion or nonunion of tarsal or metatarsal bones; clinical findings show no malunion or nonunion of tarsal or metatarsal bones.  The Veteran does not contend otherwise.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

Words such as 'moderate,' 'moderately severe,' and 'severe' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6.  Use of terminology such as 'severe' by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Rating Criteria - Skin

The Board notes that the Veteran's service-connected bilateral foot pathology has been characterized by VA in various terms at various times, frequently including reference to skin involvement such as calluses.  To ensure complete and thorough consideration of all manifestations of the service-connected disability on appeal, the Board considers the potentially applicable rating criteria for disability involving the skin.

The Board notes that calluses of the feet may be characterized and rated as benign skin neoplasms.

Diagnostic Code 7819 provides that benign skin neoplasms are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars or impairment of function (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805).  As the Veteran's service-connected disability involves her feet, it clearly has not resulted in disfigurement of the head, face, or neck and thus Diagnostic Code 7800 is not for application.

The Board notes that the criteria for rating scars have recently changed; however, the changes are only applicable to claims filed on or after the effective date of the regulation change, October 23, 2008.  See 73 Fed. Reg. 54,708-54,712 (September 23, 2008).  As the present claim was filed before that date, the changes are not applicable.

Under Diagnostic Code 7804, only a 10 percent rating is assignable for a superficial scar that is painful on examination.  A rating in excess of 10 percent could be awarded for a scar that is deep or causes limitation of motion, and is of a certain size; or if the scar is rated on limitation of function of the affected part.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7805.

Under Diagnostic Code 7801, scars, other than head, face, or neck, that are deep or that cause limited motion, warrant a 10 percent evaluation where the area or areas exceeds 6 square inches (39 sq. cm.); a 20 percent rating is assignable when the area of the scar exceeds 12 square inches (77 sq. cm.), and even higher ratings are assignable for scars shown to affect a greater area.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage. Id. at Note (2).

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 percent rating may be assigned for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Scars may also be rated based on limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805.

The Board additionally notes that, as discussed below, the evidence concerning the Veteran's service-connected foot disabilities makes reference to apparent post-surgical scars of the feet.  To the extent that such scarring may be considered part of this appeal, the above-discussed rating criteria for disabilities involving the skin are for application.

Evidence and Analysis

A substantial quantity of medical evidence is of record concerning the Veteran's foot symptoms and treatments over the years.  The evidence indicates that the Veteran's foot problems have been variously attributed to different diagnoses including calluses (including in records dated in August 2001, November 2003, and June 2005), plantar fasciitis secondary to sarcoidosis (including in April 2006 and March 2008), hypoesthesia secondary to sarcoidosis (including in April 2006), painful neuromas (prompting surgical excision for both feet in November 2007 and in March 2009), and exostosis in a toe on each foot (including in a November 2003 VA treatment report).  The Board further notes that the characterization of the Veteran's service-connected foot pathology on appeal has been variously referred to by the RO as hypersensitivity, calluses, or bone disorder.

The evidence in this case clearly reflects that the Veteran has a number of significant symptom complaints involving her feet.  However, an important preliminary task in this analysis is determining which symptom manifestations are related to the service-connected pathology and which are not related to any service-connected pathology.  In this regard, the Board notes that service connection is only in effect for foot disability associated with the systemic diagnosis of sarcoidosis; service connection is not otherwise in effect for orthopedic disability of the feet other than what may result from service-connected sarcoidosis.  The May 2010 Board remand of this issue directed a new VA examination to, in part, "For each identified diagnosis, indicate whether or not it is medically related to the Veteran's recognized service-connected pathology of the feet, secondary to sarcoidosis."  

The Board notes that the recognized service-connected pathology in this case, sarcoidosis, has been characterized in VA adjudications as being associated with hypersensitivity of the bilateral soles of the feet with calluses.  However, the pertinent medical evidence of record from throughout the period on appeal, including multiple VA Compensation and Pension examination reports, reflects that there remains significant disagreement among medical experts as to the specific nature of the Veteran's foot complaints, and the complex diagnostic picture does not clearly distinguish between symptoms associated with service-connected disability and symptoms associated with non-service-connected disability.  The Board notes the holding in Mittleider v. West, 11 Vet. App. 181 (1998), wherein the Court held that when it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the appellant's service-connected disability.

Resolving reasonable doubt in favor of the Veteran with regard to the conflicting evidence of record, the Board therefore proceeds to assignment of the appropriate Disability Ratings for the Veteran's foot disabilities by viewing the complete foot disability picture as part of the service-connected pathology.

An August 2001 VA examination report shows that the Veteran had calluses of the bilateral feet at that time, but no other pertinent medical or symptomatic detail was documented.

A November 2003 VA examination report discusses the symptom complaints and clinical findings for the Veteran's feet at that time.  The Veteran had foot pain on ambulation and prolonged standing and was unable to walk without pain for more than 15 minutes.  She reported that she used to run daily but her feet had since rendered her unable to run.  The Veteran had to wear orthotics, but did not walk with the aid of a cane or crutch.  During flare-ups, her pain would worsen and involve intermittent swelling.  The Veteran reported that she was employed, but had missed significant amounts of time at work due to foot pain.  The examination yielded diagnoses of painful bilateral hyperkeratosis in addition to exostosis of the "1st  met cinniform joint bilat."

An April 2006 VA examination report discusses the Veteran's history of foot problems in addition to her symptoms and clinical findings at that time.  The Veteran described pain worsening over time also with tingling and numbness in the feet and a burning sensation, all progressively worsening.  At that time, the Veteran reported experiencing pain, tingling, numbness, and burning sensations in both feet occurring at least twice per week with episodes usually lasting a few minutes but sometimes a few hours or an entire day.  The pain was worsened by prolonged standing or prolonged walking; symptoms were reportedly brought on by standing for half an hour or walking half a block.  The Veteran was using shoe-inserts, but the report notes that no walker or cane had been necessary.

The April 2006 VA examination findings revealed pain on palpation involving the plantar aspect of both feet.  There was no limitation of motion in any toe joint, and the examiner found no pain, fatigue, weakness, edema, lack of endurance, or painful motion for any toe joint of either foot.  X-rays of both feet were within normal limits.  Further examination of both feet revealed there was no edema involving either foot, no gait abnormality, no callosities, a "slight" weightbearing abnormality, no skin or vascular changes, no hammertoe, no clawfoot, no deformities, no flat feet, and no hallux valgus deformity involving either great toe.  The Veteran was able to rise on toes and heels.

The April 2006 VA examiner diagnosed: (1) chronic plantar fasciitis involving the plantar aspect of both feet secondary to sarcoidosis, and (2) chronic hypoesthesia, involving the plantar aspect of both feet secondary to sarcoidosis.

Various VA medical records document treatments and consultations concerning cortisone injections to the feet for pain relief with reference to bilateral bunion deformity, including during a period around April 2007 leading up to the time of the Veteran's November 2007 neuroma excision.

A March 2008 VA examination report shows that the Veteran described continuing pain in the soles of both feet with associated burning sensation and tingling and numbness also associated with the plantar aspect.  The Veteran described flares of sharp pain involving both feet with prolonged standing or walking.  This was reported to be alleviated by rest and taking pain medications such as ibuprofen.  There was no reported swelling, warmth, or redness.  There was no fatigability or lack of endurance in both feet, and there was no giving way or locking.  The Veteran used shoe inserts with mild improvement, but did not use corrective shoes.  The report notes that the Veteran underwent neuroma excision in both feet in November 2007, and the Veteran denied any other surgery.  At that time, the Veteran described "that when working, the plantar aspect of both feet causes discomfort.  Otherwise, no limitation."  The Veteran further described continuing problems with itching, scaling, and calluses involving the plantar aspect of both feet.  The report shows "[n]o effect with activities of daily living."

The March 2008 VA examiner's physical inspection of the Veteran's feet revealed no swelling or erythema of either foot.  There was no functional limitation on standing and walking, and no objective evidence of weakness, lack of endurance, or edema for either foot.  On the left foot there was a healed surgical scar from the neuroma excision with mild tenderness along the area of the scar and otherwise no abnormality noted.  There was mild tenderness of the plantar aspect along the arch and toward the heel of the left foot. On the right foot, there was evidence of well-healed scars from previous neuroma excision on the 2nd interspace.  There were keratomas of the sub-fifth metatarsal head of the right foot, and mild tenderness.  There was mild tenderness along the plantar aspect and towards the heel of the right foot.  Dry skin, especially along the heels, was noted on the plantar aspect of both feet.  Range of motion testing did not reveal any noted abnormality, and the examiner noted that no pain was elicited and no limitation was found following three repetitive movements.  The examiner further states that "[d]uring acute flares, it is my estimate that there is probably no limitation of motion in both foot/ankle joints."  The examiner diagnosed, in pertinent part, (1) post neuroma excision with keratomas, bilateral feet, and (2) bilateral plantar fasciitis.

A December 2008 VA treatment record shows that the Veteran was issued a walker due to continuing right foot pain in the aftermath of previous surgical excision of neuromas.

The most recent July 2010 VA examination report is informed by direct interview of the Veteran concerning her foot symptom complaints, as well as direct medical inspection of the Veteran's feet and review of the pertinent medical history.  The July 2010 VA examination report shows that, considering all of the pertinent information, that the Veteran is diagnosed with "Bilateral Mortons' neuroma post surgery, Callosities, sub 1st and 5th MT, bilat."  The competent medical expert also refers to the "Morton's neuroma" as involving "periods of incapacitation."  However, the examiner also clearly states that the findings are "not consistent with acute or chronic arthritis."

The July 2010 VA examination report discuses the Veteran's history of bilateral foot problems, including with regard to bilateral foot calluses, featuring pain, swelling, fatigability, weakness, and lack of endurance.  The Veteran described flare-ups occurring at least once per week precipitated by standing or walking and treated with Motrin and hydrocodone.  The report described "moderate functional impairment" from the flare-ups.  The Veteran otherwise described being able to stand for up to one hour, and being able to walk for up to one quarter of a mile.  The report also shows that the Veteran walked with the assistance of a cane which she required all of the time.

The physical examination section of the July 2010 report shows no evidence of painful motion, swelling, instability, or weakness of either foot.  There was evidence of tenderness and abnormal weight bearing featuring "callus, plantar aspect" and "callosities" on both feet.  There were no hammertoes, no hallux valgus or rigidus, no skin or vascular abnormality, no pes cavus (clawfoot) noted, no malunion of the tarsal or metatarsal bones, no flatfoot noted, no muscle atrophy.  The examiner noted that each foot had a two centimeter well healed scar "inter 2nd/3rd MT, inter 3rd /4th MT, dorsum" for both feet.

The July 2010 VA examiner identifies that the foot diagnoses are responsible for significant impairment of many of the Veteran's daily activities including "severe" impairment of exercise capacity; "moderate" impairment of performing chores, shopping, and driving; "mild" impairment of bathing and dressing activity; and no impairment of feeding and toileting activity. 

The Board notes that the evidence of record includes medical reports pertaining to surgical intervention for neuroma excision in the feet in November 2007 and March 2009.  The Veteran is already in receipt of 100 percent temporary disability ratings for the periods of convalescence associated with those surgeries.  This decision does not disturb those 100 percent ratings, and the severity of the Veteran's foot disabilities during those periods does not require further discussion in this decision.

The Board finds that the record presents inconsistent and conflicting evidence over the years, including from multiple VA examination reports, concerning whether the Veteran's most significant symptoms of foot disability are attributable to a diagnosis in the category of metatarsalgia (Morton's disease), or rather plantar fasciitis, or some other combination of foot disabilities.  Under the circumstances, the Board not only finds that it is most appropriate to consider all of the foot disabilities to be presumptively associated with the service-connected pathology, but the Board also finds that it is most appropriate to consider that the service-connected pathology represents a disability picture that does not entirely fall within the scope of any of the specific Diagnostic Codes pertaining to foot disability.  In this regard, the Board finds that Diagnostic Code 5284, generally concerning 'other' foot disabilities, is appropriate for application in this case.

Applying Diagnostic Code 5284, the Board finds that the disability picture presented in the most recent probative July 2010 VA examination report reflects more than merely moderate disability associated with the pathology of each foot; this is supported by references to "incapacitating" periods of pain, multiple foot surgeries without substantial relief, "severe" impairment of exercise capacity, and the need to walk with a cane (which appears to be partially attributed to unrelated balance issues from acoustic neuroma surgery, but also appears somewhat related to the Veteran's foot problems).  For the most part, the Board finds that the evidence throughout the period on appeal is essentially consistent with a finding of moderately severe disability in both feet; the Veteran has credibly and consistently reported the same symptoms over the years with some escalation leading to regular treatment and consultation and multiple surgical interventions during the period on appeal.  

The Board finds that the disability picture most nearly corresponds to "moderately severe" disability contemplated by a 20 percent rating for each foot under Diagnostic Code 5284.  In this regard, the Board finds that the Veteran's foot disability would be most appropriately characterized as 'other' foot disability rather than its current designation as a disability analogous to metatarsalgia under Diagnostic Code 5279.

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the currently assigned single 10 percent rating for the bilateral foot disability under Diagnostic Code 5299-5279 should be replaced with two separate 20 percent ratings (one for each foot) under Diagnostic Code 5284 for 'other' moderately severe disability of each foot.  This results in increased aggregate disability compensation for the Veteran's foot disabilities, and constitutes a partial grant of her appeal.  The Board finds no evidence permitting any clear substantial distinction between the severity of the Veteran's foot disability during any portion of the period on appeal in contrast to another (with the exception to the periods of convalescence from foot surgeries), so assignment of the 20 percent disability ratings for each foot under Diagnostic Code 5284 for each foot is most appropriate.  The Board notes that the Veteran has already been assigned temporary 100 percent disability for the portions of the period on appeal during convalescence from foot surgeries, and those ratings are not disturbed or altered by this decision.

The Board has considered whether any higher disability ratings under Diagnostic Code 5284 or any additional separate disability ratings may be warranted in this case.  The Board finds that no higher or additional ratings are warranted.  The July 2010 VA examination report shows that there was "moderate" interference with several activities of daily living, and the impairment of most other activities was "mild" or "none."  The report described "moderate functional impairment" during flare-ups.  In sum, the Board finds that the July 2010 VA examination report does not support a finding that the current disability picture represents a "severe" impairment in either foot or any impairment approximating loss of use of the foot; the disability does not most nearly approximate these criteria for higher disability ratings under Diagnostic Code 5284.

The Board has further considered whether any additional ratings under any other Diagnostic Codes may be warranted in this case.  First, the ratings the Board here assigns under Diagnostic Code 5284 contemplate the same foot symptoms that were previously characterized as analogous to metatarsalgia and previously rated under Diagnostic Code 5299-5279.  Those symptoms cannot now be additionally rated under Diagnostic Code 5279 as this would violate the rule against pyramiding which precludes the evaluation of the same disability under various diagnoses.  38 C.F.R. § 4.14.

The Board notes that the indications in some medical evidence concerning exostosis / bone-spurs do not identify any compensable associated disability other than suggestions of these findings playing a role in contributing to the Veteran's complaints of pain.  That pain is contemplated in the disability ratings now assigned under Diagnostic Code 5284.  Furthermore, the Board notes that the evidence shows that the Veteran does not have x-ray evidence of arthritis in her feet, including in the July 2010 VA examination report.  Thus, no additional disability ratings are warranted on these bases.

The Board notes that the VA treatment records contain some reference to the Veteran having had "bunions."  The Board also notes, however, that the most thorough and detailed VA examination reports of record indicate that the Veteran does not have hallux valgus.  In any event, there is no evidence of record that suggests that the Veteran has hallux valgus of either foot that has involved resection of the metatarsal head or severe enough to be equivalent to amputation of the great toe.  Therefore, no rating under Diagnostic Code 5280 is applicable in this case.

The Board now turns to consideration of whether any skin-related symptoms of the Veteran's service-connected foot disabilities warrant ratings under any other Diagnostic Codes.  In this regard, the Board notes that the above-discussed evidence refers to the existence of calluses and scars.  However, there is no suggestion that these skin manifestations are of sufficient size for consideration of most of the rating criteria for skin disability.  A rating could still be assigned for certain painful scars or calluses, but the evidence does not indicate any pertinent painful foot disabilities beyond what is associated with the symptoms now rated under Diagnostic Code 5284.  Although a March 2008 VA examination report refers to tenderness of scars at that time, not long after November 2007 foot surgery, the evidence does not reflect that the scars themselves may be generally characterized as "painful" to warrant assignment of additional disability ratings.  The Board notes that other references to the small foot scars in medical evidence, including in the July 2010 VA examination report, make no suggestion of painfulness or even tenderness associated with the scars.

The Board finds that the criteria are not met for assignment of any additional disability ratings, beyond the two 20 percent ratings assigned under Diagnostic Code 5284, for any foot disability in this case.

In sum, the Veteran's service-connected foot disabilities are most appropriately rated under Diagnostic Code 5284 rather than Diagnostic Code 5299-5279; two 20 percent ratings (one for each foot) are warranted for the Veteran's foot disabilities throughout the period on appeal (excepting the two periods of temporary 100 percent disability ratings for foot disabilities, which are not disturbed by this decision).  No higher disability ratings, nor any other additional separate disability ratings, are warranted in this case.

Increased Rating Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's disabilities on appeal in this case.  The evidence features the Veteran's statements, VA examination reports, and medical evidence presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disabilities informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severely disabling than the assigned disability ratings reflect.  The Board has carefully considered the Veteran's contentions and testimony.  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as pain, and perceivable interference with activities.  The Board has considered the Veteran's testimony in such respects, and such testimony is thoroughly considered and represented in the VA examination reports and medical records, yet the decisive questions presented by the rating criteria in this case are medical in nature, as discussed above.  The Board has granted increased disability compensation in this case, and the preponderance of the most probative evidence does not support assignment of any further increased ratings in this case.

In making these determinations, the Board has also considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  The preponderance of the evidence is against finding entitlement to any further increased rating in this appeal (beyond the higher ratings the Board has assigned).  To that extent, as the preponderance of the evidence is against assignment of further increased ratings, the benefit-of-the- doubt doctrine does not apply and no further increased ratings may be awarded.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only her symptoms but the severity of her disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the Board finds no such question is raised.  The Veteran has not contended that she is unemployable due to the service-connected disabilities on appeal; the evidence (including the July 2010 VA examination report) indicates that the Veteran has missed time from work when recovering from surgeries (for which temporary 100 percent disability ratings have already been assigned), but has otherwise not been rendered unemployable by the sustained severity of the disabilities on appeal.  The Board notes that the record reflects that the Veteran has been employed during the period on appeal.  The Board finds that neither the evidence nor the contentions of record otherwise raise the question of whether the Veteran is unemployable due to the disability on appeal.  Therefore, the Board finds that this appeal does not include an issue of entitlement to TDIU.


ORDER

A 20 percent rating (but no higher) is warranted for hypersensitivity of the sole of the left foot with calluses throughout the appeal period, excepting the temporary 100 percent disability ratings already assigned for portions of the period on appeal.  

A 20 percent rating (but no higher) is warranted for hypersensitivity of the sole of the right foot with calluses throughout the appeal period, excepting the temporary 100 percent disability ratings already assigned for portions of the period on appeal.  

To these extents, the appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


